DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/741,327 filed on January 13, 2020.  Currently claims 1-6 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s claiming benefit of US provisional application is acknowledged.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear “removing the service code from the route accounting software only after at least one repair type to be performed is performed.”  Is the service code to be removed is the repair type assigned to the garment?  If so, the 
Claim 4 is rejected on the same ground as claim 3.  If 35 USC 112 rejection is overcome, the limitations in these claims may become allowable.  
Appropriate clarification/correction is required.   

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
9.	Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0119957 A1 (cited by Applicant as US 7,649,462, hereinafter “Ellis”) in view of Glasgow et al. (hereinafter “Glasgow”).
Regarding claims 1, 5, and 6, Ellis teaches a method of tracking garments (see abstract and pagraph 0001) comprising providing garments with a barcode and RFID tag (see paragraphs 0008 and 0009), and the customer or the user may use the scanner to use the associated software to read information from the database (see the last figure in figure 2).  The garments are uniform (see pagraph 0003), and as shown with the example of a mat (see paragraphs 0061 and 062), it is the Examiner’s position that the uniforms can be used by the customer on rental basis.  In routing the garments, the each garment may be categorized with a service to be rendered on the garment (see paragraphs 0080-0092) which is implemented using a code, and the garment’s location and information is being tracked (see paragraph 0005). 
Ellis, however, fails to specifically teach or fairly suggest that the barcode is a matrix barcode.  
Glasgow teaches a garment processing system (see abstract) wherein the garment is tagged with QR code and RFID tag (see paragraph 0090).  A QR code is two-dimensional barcode, which is in the form or matrix.  
A barcode broadly mentioned in Ellis and various examples of barcodes in Glasgow are functionally equivalent means for coding information into optically readable code.  Using one in place of the other wound not produce unexpected outcome.  QR 
Regarding claim 2, scanning a garment would initiate the application (see pagraph 0010 and 0056 and other embodiments).

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.



						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
July 28, 2021